Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “groove comprises a slot having a polygonal, oval, circular, semi-circular, or substantially circular cross-section” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 and 20 recite “the groove”.  Claims 1 and 17 recite a plurality of grooves.  It is unclear which groove of the plurality of grooves is being referenced.  Perhaps Applicant intended --the plurality of grooves--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Werner U.S. 2020/0025253 in view of Gonzalez U.S. 2014/0254967 and Kito JP H09-303382.
Re clm 1, Werner discloses a strut bearing (Fig. 1) comprising: a housing comprising a top piece (12) and a bottom piece (14); and a plurality of low friction components (32; [0017]) each comprising a low friction layer (hybrid material) comprising a low friction material ([0025]), wherein the plurality of low friction components are bonded to the top piece or the bottom piece of the housing (material-fitting manner; glued; [0045]).

Gonzalez teaches a thrust bearing in which a plurality of low friction components (106a and 108, Fig. 1 and 2B) in which at least two low friction components of the plurality of low friction components are circumferentially offset from one another (106s are circumferentially spaced from each other).
Since both Werner and Gonzalez disclose sliding thrust bearings, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the thrust bearing of Werner with that of Gonzalez and provide at least two low friction components of the plurality of low friction components are circumferentially offset from one another to achieve the predictable result of rotationally supporting load in the thrust direction.  It is further noted that the Gonzalez teaches a continuous bearing and segmented or discontinuous bearing surfaces as equivalents ([0051] and [0060]).
	Werner does not disclose the specifics of the individual low friction components and thus does not disclose one of the top piece or the bottom piece comprises a plurality of grooves into which the individual low friction components are disposed.
	Kito teaches a bearing arrangement comprising a plurality of low friction components (a single one shown as 6A, Fig. 1) with a piece (7) comprising a groove (7A) into which the low friction component is disposed (shown in Fig. 1b and 2) for the purpose of securely fastening the low friction components to their supporting element.
	It would have been obvious to one of ordinary skill in the art to substitute the unknown fastening means between the low friction components and the top or bottom piece of Werner with the fastening means of Kito to provide one of the top piece or the bottom piece comprises a plurality of grooves into which the individual low friction components are disposed to achieve the predictable result of securely fastening the low friction components to their supporting element.
Re clm 2, Werner discloses a strut assembly comprising an inner member comprising a strut rod (inherent part of McPherson strut [0003]), and a strut bearing (Fig. 1) disposed around the strut rod, the strut bearing comprising: a housing comprising a top piece (12) and a bottom  (14) piece; and a plurality of low friction components (32; [0017]) each comprising a low friction layer comprising a low friction material ([0025}), wherein the plurality of low friction components are bonded to the top piece or the bottom piece of the housing (material-fitting manner; glued; [0045]).
Werner is silent as to the arrangement of the plurality of low friction components and does not explicitly state that at least two low friction components of the plurality of low friction components are circumferentially offset from one another.
Gonzalez teaches a thrust bearing in which a plurality of low friction components (106a and 108, Fig. 1 and 2B) in which at least two low friction components of the plurality of low friction components are circumferentially offset from one another (106s are circumferentially spaced from each other).
Since both Werner and Gonzalez disclose sliding thrust bearings, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the thrust bearing of Werner with that of Gonzalez and provide at least two low friction components of the plurality of low friction components are circumferentially offset from one another to achieve the predictable result of rotationally supporting load in the thrust direction.  It is further noted that the Gonzalez teaches a continuous bearing and segmented or discontinuous bearing surfaces as equivalents ([0051] and [0060]).
Werner does not disclose the specifics of the individual low friction components and thus does not disclose one of the top piece or the bottom piece comprises a plurality of grooves into which the individual low friction components are disposed.
	Kito teaches a bearing arrangement comprising a plurality of low friction components (a single one shown as 6A, Fig. 1) with a piece (7) comprising a groove (7A) into which the low 
	It would have been obvious to one of ordinary skill in the art to substitute the unknown fastening means between the low friction components and the top or bottom piece of Werner with the fastening means of Kito to provide one of the top piece or the bottom piece comprises a plurality of grooves into which the individual low friction components are disposed to achieve the predictable result of securely fastening the low friction components to their supporting element.
Re clm 3, Werner discloses a method of forming a strut bearing (Fig. 1) comprising: forming a housing comprising a top piece (12) and a bottom piece (14); and bonding (material-fitting manner; glued; [0045]) at least one low friction component to at least one of the top piece or the bottom piece of the housing, the at least one low friction component comprising a low friction layer comprising a low friction material ([0025]).
Werner is silent as to the arrangement of the plurality of low friction components and does not explicitly state that at least two low friction components of the plurality of low friction components are circumferentially offset from one another.
Gonzalez teaches a thrust bearing in which a plurality of low friction components (106a and 108, Fig. 1 and 2B) in which at least two low friction components of the plurality of low friction components are circumferentially offset from one another (106s are circumferentially spaced from each other).
Since both Werner and Gonzalez disclose sliding thrust bearings, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the thrust bearing of Werner with that of Gonzalez and provide at least two low friction components of the plurality of low friction components are circumferentially offset from one another to achieve the predictable result of rotationally supporting load in the thrust direction.  It is further noted that the Gonzalez teaches a continuous bearing and segmented or discontinuous bearing surfaces as equivalents ([0051] and [0060]).

	Kito teaches a bearing arrangement comprising a plurality of low friction components (a single one shown as 6A, Fig. 1) with a piece (7) comprising a groove (7A) into which the low friction component is disposed (shown in Fig. 1b and 2) for the purpose of securely fastening the low friction components to their supporting element.
	It would have been obvious to one of ordinary skill in the art to substitute the unknown fastening means between the low friction components and the top or bottom piece of Werner with the fastening means of Kito to provide one of the top piece or the bottom piece comprises a plurality of grooves into which the individual low friction components are disposed to achieve the predictable result of securely fastening the low friction components to their supporting element.
Re clm 4, Werner further discloses the at least one low friction component of the plurality of low friction components is overmolded with the top piece or the bottom piece of the housing ([0045]).
Re clm 5, Werner further discloses at least one of the low friction component layers is exposed so that the low friction layer contacts an opposing surface of the other of the top piece or the bottom piece of the housing opposite to which the at least one low friction component is bonded ([0020]-[0021]).
Re clm 6, Werner further discloses a plurality of low friction component layers (one on each of the plurality of components) of the plurality of low friction components are exposed (they make sliding contact, so they must be exposed) so that the plurality of low friction layers contact an opposing surface (30, Fig. 1) of the other of the top piece or the bottom piece of the housing opposite to which the at least one low friction component is bonded.
Re clm 7, Werner further discloses the top piece and the bottom piece of the housing are adapted to rotate relative to each other, wherein the rotation defines an annular 
Re clm 9, Werner further discloses the at least one low friction component of the plurality of low friction components further comprises a substrate ([0016], [0021]) over which the low friction layer lies.
Re clm 11, Werner further discloses the substrate comprises a polymer, metal or ceramic ([0016], [0021]).
Re clm 12, Werner further discloses the low friction material comprises a polymer comprising at least one of a polyketone, polyaramid, a thermoplastic polyimide, a polyetherimide, a polyphenylene sulfide, a polyethersulfone, a polysulfone, a polyphenylene sulfone, a polyamideimide, ultra-high molecular weight polyethylene, a thermoplastic fluoropolymer, a polyamide, a polybenzimidazole, or any combination thereof ([0025]).
Re clm 13, Werner further discloses the at least one low friction component further comprises an adhesive layer disposed between the substrate and the low friction layer ([0035]).
Re clm 14, Werner further discloses the strut bearing further comprises a lubricant comprising at least one of water, a grease, an oil, or a solid-based lubricant ([0019], [0043]).
Re clm 15, Werner further discloses the top piece and a bottom piece of the housing are adapted to couple together to create an internal void (distance between 12 and 14, Fig. 1).
Re clm 16, Werner further discloses he at least one low friction component of the plurality of low friction components is disposed within the internal void (38 and 44 are disposed between 12 and 14). Gonzalez also discloses the low friction components (106 and 108, Fig. 1) disposed within an internal void (105).
Re clm 17, the improvement of Kito further discloses the plurality of grooves define channels, gaps, slots, or troughs (the recess at 7A can be considered any of these).
Re clm 18, the improvement of Kito further discloses the plurality of low friction components are disposed within the plurality of channels of at least one of the top piece or the bottom piece (shown in Fig. 1 and 2).
Re clm 19, the improvement of Kito further discloses the groove comprises a gap (void between walls 7A-1s into which 6A is inserted).
Re clm 20, the improvement of Kito further discloses the groove has a slot having a polygonal, oval, circular, semi-circular, or substantially circular cross-section (the shape of the grooves in Fig. 6A of the instant invention are the same as those of Fig. 1 of Kito).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Werner U.S. 2020/0025253 in view of Gonzalez U.S. 2014/0254967 and Kito JP H09-303382 as applied to claim 7 above, and further in view of Watai U.S. 7,293,918.
Werner in view of Gonzalez and Kito discloses all the claimed subject matter as described above.
Re clm 8, Werner does not disclose the low friction layer contacts less than 80 percent of the surface area of the annular track.
Watai teaches a slide bearing for a strut device comprising the low friction layer contacts less than 80 percent of the surface area of the annular track (Fig. 15) for the purpose of providing an extremely low coefficient of friction (col. 3: lines 13-19).
It would have been obvious to one of ordinary skill in the art to modify the surface shapes/arrangements of the friction layer as taught by Watai and provide the low friction layer contacts less than 80 percent of the surface area of the annular track for the purpose of providing an extremely low coefficient of friction.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. Specifically, Kito has been added to the rejections to address the newly recited limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656